EXHIBIT 10.10.7
VISTEON CORPORATION 2010 INCENTIVE PLAN
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT GRANTS
     Visteon Corporation, a Delaware corporation (together with its
subsidiaries, the “Company”), subject to the terms of the Visteon Corporation
2010 Incentive Plan (the “Plan”) and this Agreement, hereby grants to the
Participant named in the Notification Summary or Appendix to this Agreement,
performance stock units (“Performance Stock Units”) as further described herein.
     1. Grant of Performance Stock Units, Target Awards and Final Awards.
          The Company hereby grants to the Participant the number of Performance
Stock Units set forth in the Notification Summary or Appendix, effective as of
the date or dates (“Grant Date”) and subject to such restrictions set forth in
the Notification Summary or Appendix. The Performance Stock Units represent a
target number of shares of Company common stock to be paid (the “Target Award”)
in the event certain Performance Goals are satisfied. The actual number of
shares of Company common stock to be transferred to the Participant (the “Final
Award”) may be more or less than the Target Award, depending on the extent to
which the Performance Goals have been satisfied and the exercise of
discretionary authority by the Organization and Compensation Committee of the
Board of Directors of the Company (the “Committee”) to determine and approve
Final Awards; provided that the Committee will not exercise discretion to
increase the amount of any award that is intended to constitute qualified
performance-based compensation under Code Section 162(m). The Participant has no
right to receive any particular number of shares of Company common stock unless
and until the Committee has approved distribution of a Final Award to the
Participant following completion of the performance period set forth in the
Notification Summary or Appendix (the “Performance Period”). In the event of
certain corporate transactions, the number of Performance Stock Units covered by
the Target Award and this Agreement may be adjusted by the Committee as further
described in Section 13 of the Plan.
     2. Effect of Termination of Employment.
          a. Except as set forth in the remaining provision of this Paragraph 2
or as otherwise determined by the Committee, the Participant’s Performance Stock
Units will be cancelled immediately and without notice to the Participant, and
no Final Award will be made, in the event that the Participant terminates
employment with the Company prior to the last day of the Performance Period.
          b. Notwithstanding the provisions of Paragraph 2a, if the Participant
is placed on an approved leave of absence, with or without pay, the Participant
will continue to be eligible to receive a Final Award as if the Participant was
actively employed during any period of the leave.
          c. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is terminated by reason of disability
(as defined in the

 



--------------------------------------------------------------------------------



 



Company’s long-term disability plan), death, retirement or involuntary
termination without Cause, and if the Participant had remained in the employ of
the Company for at least 180 days following the Grant Date, the Performance
Stock Units that have not previously been forfeited will vest on a pro rata
basis, based on the number of months that have lapsed following the Grant Date
in the manner set forth in the Notification Summary or Appendix. For purposes of
this Agreement, “retirement” means the Participant’s voluntary termination of
employment either (1) after attaining age 55 and completion of 10 years of
service, or (2) after completion of at least 30 years of service, regardless of
age. For purposes of this Agreement, “Cause” for termination by the Company of
the Participant’s employment shall mean (i) the willful and continued failure by
the Participant to substantially perform the Participant’s duties with the
Company (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Participant by (A) if the Participant is an
executive officer of the Company, the Board of Directors, or (B) if the
Participant is not an executive officer of the Company, the head of the
Company’s global human resources department, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, or (ii) the willful engaging
by the Participant in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, (x) no act, or failure to act, on the Participant’s part shall
be deemed “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that the Participant’s act, or
failure to act, was in the best interest of the Company, and (y) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes by clear
and convincing evidence that Cause exists.
     3. Payment of Final Awards.
          a. The Committee will determine the amount of the Final Award with
respect to the Performance Period, and the Participant will receive shares of
common stock of the Company in settlement of a Final Award, between January 1,
2014 and March 15, 2014. The number of shares of Company common stock delivered
to each Participant shall equal the number of shares included in the
Participant’s Final Award, less applicable withholding and brokerage fees
associated with the sale of any shares to pay applicable withholding. Any shares
of common stock of the Company shall be issued in book-entry form, registered in
the Participant’s name or in the name of the Participant’s legal
representatives, beneficiaries or heirs, as the case may be. The Company will
not deliver any fractional share of common stock of the Company but will pay, in
lieu thereof, cash equal to the Fair Market Value of such fractional share.
Notwithstanding the foregoing, the Committee may direct that in lieu of
settlement through delivery of common stock of the Company, the Participant’s
Final Award shall be settled by a single lump sum payment equal to the number of
shares of Company common stock that would otherwise be issued in settlement of
the Final Award multiplied by the Fair Market Value of a share of the common
stock of the Company, less applicable withholding taxes. All Performance Stock
that have become vested and are settled shall be cancelled.
          b. The Company may retain the services of a third-party administrator
to perform administrative services in connection with the Plan. To the extent
the Company has

2



--------------------------------------------------------------------------------



 



retained such an administrator, any reference to the Company shall be deemed to
refer to any such third-party administrator retained by the Company, and the
Company may require the Participant to exercise the Participant’s rights under
this Agreement only through such third-party administrator.
     4. Dividend Equivalents.
          The Participant will not receive any cash or other consideration to
reflect dividends that would have been paid or accrued had the Performance Stock
Units been actual shares of Company common stock during the Performance Period
or at any time prior to the actual distribution of a Final Award.
     5. Withholding.
          Upon the distribution of a Final Award, the Company may satisfy its
tax withholding obligations in any manner determined by the Committee, including
by withholding a portion of the Participant’s cash compensation or by
withholding a number of the shares of Company common stock having a Fair Market
Value, as determined by the Committee, equal to the amount required to be
withheld. The Fair Market Value of any fractional share of Company common stock
remaining after the withholding requirements are satisfied will be paid to the
Participant in cash. The Company may also require the Participant to deliver a
check in the amount of any tax withholding obligation, or to otherwise indemnify
the Company, as a condition to the issuance of any stock hereunder.
     6. Conditions on Award.
          Notwithstanding anything herein to the contrary, the Committee may
cancel an award of Performance Stock Units, and may refuse to settle a Final
Award, if:
          a. During the period from the date of the Participant’s termination of
employment from the Company to the date of settlement of a Final Award, the
Committee determines that the Participant has either (i) refused to be
available, upon request, at reasonable times and upon a reasonable basis, to
consult with, supply information to and otherwise cooperate with the Company
with respect to any matter that was handled by the Participant or under the
Participant’s supervision while the Participant was in the employ of the Company
or (ii) engaged in any activity that is directly or indirectly in competition
with any activity of the Company; or
          b. The Committee determines that the Participant, at any time (whether
before or after the Participant’s termination of employment with the Company,
and whether before or after the grant of the Performance Stock Units), acted in
any manner that the Committee deems detrimental to the best interests of the
Company.

3



--------------------------------------------------------------------------------



 



     7. Effect of Change in Control.
               Notwithstanding anything to the contrary herein, upon the
occurrence of a Change in Control, the Performance Period shall be terminated,
and the Participant will be entitled to a prorated Final Award calculated in
accordance with this Paragraph 7. The prorated Final Award shall be determined
by assuming target levels of performance or, if greater, projected performance
assuming continuation of the performance levels achieved during the portion of
the Performance Period that has been completed prior to the Change in Control;
provided, however, that to the extent that separate Performance Goals or other
measures have been established with respect to each calendar year within the
Performance Period, (a) the portion of the Final Award that relates to any
completed calendar year shall be determined based upon the actual results for
such calendar year, and (b) the portion of the Final Award that relates to any
calendar year that has not been completed as of the date of the Change in
Control will be determined by assuming target levels of performance (or if
greater, projected performance assuming continuation of performance achieved
during the portion of the calendar year in which the Change in Control occurs).
The Final Award as so determined will be prorated based upon the portion of the
Performance Period that had been completed as of the date of the Change in
Control. Distribution shall be made as soon as practicable (and not more than
90 days) following the occurrence of the Change in Control. If the Participant
is subject to another agreement governing the Participant’s employment, such
other agreement will govern the Participant’s rights with respect to the
Performance Stock Units to the extent that such agreement provides greater
rights to the Participant upon a Change in Control of the Company.
     8. Nontransferability.
          Except as provided in Paragraph 9 of this Agreement, the Participant
has no right to sell, assign, transfer, pledge, or otherwise alienate the
Performance Stock Units, and any attempted sale, assignment, transfer, pledge or
other conveyance will be null and void.
     9. Beneficiary.
          The Participant may designate a beneficiary to receive any settlement
of any Final Award that may be made on or after the Participant’s death on the
form or in the manner prescribed for such purpose by the Committee. Absent such
designation, the Participant’s beneficiary will be the Participant’s estate. The
Participant may from time to time revoke or change the beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Company. If a Participant designates his or her spouse as beneficiary, such
designation automatically shall become null and void on the date of the
Participant’s divorce or legal separation from such spouse. The last such
designation received by the Company will be controlling; provided, however, that
no designation, or change or revocation thereof, will be effective unless
received by the Company prior to the Participant’s death, and in no event will
any designation be effective as of a date prior to such receipt. If the
Committee is in doubt as to the identity of the beneficiary, the Committee may
deem the Participant’s estate as the beneficiary, or the Company may apply to
any court of appropriate jurisdiction and such application will be a complete
discharge of the liability of the Company therefor.

4



--------------------------------------------------------------------------------



 



     10. Securities Law Restrictions.
          a. The Participant acknowledges that any stock that may be transferred
to the Participant in settlement of a Final Award, is being acquired for
investment purposes only and not with a view to resale or other distribution
thereof to the public in violation of the Securities Act of 1933, as amended
(the “Act”). The Participant agrees and acknowledges, with respect to any stock
that has not been registered under the Act, that (a) the Participant will not
sell or otherwise dispose of such stock except pursuant to an effective
registration statement under the Act and any applicable state securities laws,
or in a transaction which in the opinion of counsel for the Company is exempt
from such registration, and (b) a legend may be placed on the certificates for
the stock to such effect. As further conditions to the issuance of the stock,
the Participant agrees for himself or herself, the Participant’s beneficiary,
and the Participant’s heirs, legatees and legal representatives, prior to such
issuance, to execute and deliver to the Company such investment representations
and warranties, and to take such other actions, as the Committee determines may
be necessary or appropriate for compliance with the Act and any applicable
securities laws.
          b. Notwithstanding anything herein to the contrary, the Committee, in
its sole and absolute discretion, may delay settlement of or transferring stock
to a Participant or the Participant’s beneficiary in settlement of a final Award
or may impose restrictions or conditions on the Participant’s (or any
beneficiary’s) ability to directly or indirectly sell, hypothecate, pledge,
loan, or otherwise encumber, transfer or dispose of the stock, if the Committee
determines that such action is necessary or desirable for compliance with any
applicable state, federal or foreign law, the requirements of any stock exchange
on which the stock is then traded, or is requested by the Company or the
underwriters managing any underwritten offering of the Company’s securities
pursuant to an effective registration statement filed under the Act.
     11. Voting Rights.
          The Participant shall have no voting rights with respect to the
Performance Stock Units either during the Performance Period or at any time
prior to the actual distribution of a Final Award.
     12. Limited Interest.
          a. The grant of the Performance Stock Units shall not be construed as
giving the Participant any interest other than as provided in this Agreement.
The Participant shall have no rights as a shareholder as a result of the grant
or vesting of the Performance Stock Units unless and until shares of common
stock of the Company are issued in settlement of a Final Award.
          b. The grant of the Performance Stock Units shall not confer on the
Participant any right to continue as an employee or continue in service of the
Company, nor interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

5



--------------------------------------------------------------------------------



 



          c. The grant of the Performance Stock Units shall not affect in any
way the right or power of the Company to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger, consolidation or
business combination of the Company, or any issuance or modification of any
term, condition, or covenant of any bond, debenture, debt, preferred stock or
other instrument ahead of or affecting the stock or the rights of the holders
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business or any other Company act
or proceeding, whether of a similar character or otherwise.
          d. The Participant acknowledges and agrees that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
the Performance Stock Units under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Performance Stock
Units or benefits in lieu of Performance Stock Units in the future. Future
grants, if any, will be at the sole discretion of the Committee, including, but
not limited to, the timing of any grant, the number of shares or units to be
granted, and restrictions placed on such shares or units.
     13. Consent to Transfer of Personal Data.
          The Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Participant’s ability to participate in the Plan. The
Company holds certain personal information about the Participant, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all options or any other entitlement to shares of stock or units awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). Visteon
Corporation and/or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect the Participant’s ability to
participate in the Plan.

6



--------------------------------------------------------------------------------



 



     14. Incorporation by Reference.
          The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms that are not defined in this Agreement will have the meaning
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall govern.
     15. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to any conflict of laws
principles thereof.
     16. Severability.
          In the event any provision of the Agreement is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Agreement, and the Agreement shall be construed and enforced
as if the illegal or invalid provision has not been inserted.
     17. Amendment.
          This Agreement may not be amended, modified, terminated or otherwise
altered except by the written consent of Visteon Corporation and the
Participant.
     18. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

            VISTEON CORPORATION
      By:             Title:        Date:     

7